Citation Nr: 1725837	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from October 1961 to August 1962, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records and adequate opinion regarding the etiology of the Veteran's hearing loss disability and tinnitus.

The Veteran was afforded a VA examination in July 2014 and the examiner opined that the hearing loss was not related to service because the Veteran had normal hearing bilaterally at separation from service.  He further opined that tinnitus was not related to service because it is more likely associated with hearing loss, which the Veteran did not exhibit upon discharge.  The examiner noted the Veteran's report that he had hearing loss "ever since being in service"; however, he also noted the absence of complaints, treatment and diagnoses of hearing loss and tinnitus in service, and attributed the hearing loss and tinnitus to post-service noise exposure and age.  

These opinions are inadequate because the examiner's opinion was limited to assessment of the Veteran's service audiology records for the most part, and did not consider the Veteran's lay testimony concerning his hearing loss or his conceded in-service noise exposure.  The examiner also did not consider the internet article regarding threshold shift, which the Veteran submitted in April 2014.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson,  21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   The Board finds this especially relevant in this appeal as review of the examiner reports of record does not indicate that an examiner consider that the entrance and separation examination, based on the dates of examination, appear to be conducted using  the American Standards Association (ASA) standards and not the current International Standards Organization (ISO) standards.  Therefore, conversion of these audiograms appear appropriate for analysis purposes.  

As these opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection and an addendum is needed to clarify the etiology of the currently diagnosed hearing loss disability and tinnitus.  Moreover, as explained below, the opinion appears to be provided upon consideration of an incomplete record.

It does not appear that all VA medical records have been associated with the record.  In this regard, a January 2011 VA examination report refers to a July 2008 VA audiometric results that do not appear to be associated with the record.  Also, the VA treatment records of record note immunizations at VAMC Kenosha, VAMC Union Grove and VAMC Racine; however, treatment records from these facilities are not associated with the record.  

Upon remand, all of the aforementioned records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment.  This includes VAMC Kenosha, VAMC Union Grove and VAMC Racine records.  This specifically includes the July 2008 VA audiometric results (as referenced in the January 2011 VA examination report). The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159 (c) in regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Upon completion of directive #1 - 2, the AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed hearing loss and tinnitus.  The entire claims file, to include a copy of this remand, must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner's attention is drawn to the following: 

Service treatment records which show a threshold shift on the separation examination - the examiner should consider that based on the dates of examination that the results of the entrance and separation audiograms should be converted from American Standards Association (ASA) standards to International Standards Organization (ISO) standards; if the examiner finds a reason that this conversion is not appropriate in this case, the examiner should detail the reason for this.  

Internet article regarding threshold shift submitted April 2014; and 

Internet article regarding tinnitus submitted April 2017.

The examiner is asked to answer the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had its onset in service or is otherwise medically related to any period of active service?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise medically related to any period of active service?

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim on appeal.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




